Citation Nr: 0006297	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-43 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1945, and from December 1947 to July 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs Regional Office 
(VARO).


FINDING OF FACT

Competent medical evidence has not been presented showing 
that a disability incurred in service caused the veteran's 
death, or that cecal adenocarcinoma with widespread 
metastases was caused by exposure to herbicidal agents in 
service.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. §§ 
1101, 1110, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that exposure to herbicidal 
agents, Agent Orange, in service caused the appellant to 
develop cancer which caused his death.

Service connection for the cause of a veteran's death may be 
granted if the evidence of record demonstrates that a 
disability incurred in service caused the veteran's death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a) (1999).

A findings that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1996).

With respect to claims for service connection based on Agent 
Orange exposure, there are also specific regulatory 
provisions which must be satisfied.  The VA has determined 
that service connection based on exposure to herbicides used 
in Vietnam may only be presumed for those conditions which it 
has found a positive association between the condition and 
such exposure.  59 Fed. Reg. 341 (1995).  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acne form disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  A disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309 will be considered to have been incurred 
in service under the circumstances outlined in that section 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet. App. 19 (1993).

A review of the evidence of record reflects that the veteran 
served on active duty in the Republic of Vietnam during the 
Vietnam War.  In January 1989, the appellant filed a claim 
for service connection for the cause of the veteran's death.  
She argued that the veteran developed different kinds of 
cancer due to Agent Orange exposure in service.

In support of the appellant's claim, the VA received a 
certified death certificate, which shows that the veteran 
died in January 1989 due to respiratory failure, due to 
"disseminated cancer of unknown primary site."  In 1994, a 
copy of the "Assessment" portion of the veteran's autopsy 
report was received, which indicated that the veteran had a 
primary mucinous adenocarcinoma in the cecum, showing both 
extracellular mucin and signet-ring cells.  The duodenum 
showed complete encasement by the metastatic tumor.  The 
tumor had massive metastasis to the pancreas.  There was also 
widespread metastasis of the adenocarcinoma in the 
mediastinal, peri-aortic, and mesenteric lymph nodes.  All 
lobes of both lungs also showed diffuse involvement by the 
malignant process.  The report reflected that the veteran's 
death was "attributed to a primary cecal adenocarcinoma with 
massive widespread metastases.  The carcinoma shows both 
prominent extracellular mucin and signet-ring cell formation; 
the signet-ring cell type of mucinous colonic adenocarcinoma 
is associated with a particularly poor prognosis.  The 
immediate cause of death in this patient can be attributed to 
the carcinomatosis of the lungs, resulting in respiratory 
insufficiency."

At the time of his death, the veteran was service connected 
for bilateral defective hearing, rated 10 percent disabling; 
psoriasis, rated 10 percent disabling; and hypertension and 
tendinitis of the right shoulder, both rated as 
noncompensable (0 percent).

After reviewing the evidence of record, the Board finds that 
a well grounded claim has not been submitted for service 
connection for the cause of the veteran's death.  Competent 
medical evidence has not been presented showing that a 
disability incurred in service caused the veteran's death, or 
that carcinomatosis of the lungs from the primary cecal 
adenocarcinoma was caused by exposure to herbicidal agents in 
service.  Also, we note that the type of cancer suffered by 
the veteran is not among the diseases listed in 38 C.F.R. § 
3.309(e).

The Board acknowledges the appellant's belief that a causal 
relationship exists between the development of the metastatic 
cecal adenocarcinoma and the veteran's exposure to Agent 
Orange in service.  However, as a layman, the appellant is 
not competent to offer opinions on medical causation, and the 
Board simply may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Therefore, regrettably, in view of the above, the Board 
concludes that a well grounded claim has not been presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete 
their application.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  VARO successfully completed this obligation in its 
statement of the case and supplemental statement of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of her application for 
the claim for service connection.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


